Order of Court.
Having considered the petitioner’s Motion for Stay of Execution filed in this Court, this Court grants the motion until it addresses whether death by electrocution violates the Eighth Amendment prohibition against cruel and unusual punishment or until further order of this Court. See Spivey v. State, 273 Ga. 544 (544 SE2d 136) (2001).
Accordingly, the judgment of the trial court denying the stay is reversed.

All the Justices concur, except Carley, Thompson, and Hines, JJ, who dissent.